Examinada la denuncia y visto el alegato del acusado y apelante y el informe del fiscal, no imputándose en ella a dicho acusado hecho *1005alguno constitutivo de delito penado por la ley, de acuerdo con lo resuelto por esta Corte en los casos de El Pueblo v. Fernández, 52 D.P.R. 811, y El Pueblo v. José González León y Rafael Delgado, núm. 7101, resuelto el día 17 de mayo de 1938 ante, pág. 1004, se declara con lugar el recurso, se revoca la sentencia apelada y se ab-suelve al acusado de la infracción a la ley de automóviles que se le imputara.